DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 16, 2022, in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information about an electrochromic device being made of record in the application.  Applicant has cited over 79 additional references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Garcia (and Tatemura) failing to disclose or teach the stack of interleaved index matching layers configured to control transmission and/or reflectance of visible wavelengths, the examiner is unpersuaded.  Garcia paragraph [0088] discloses the commensurate stack, i.e. Bragg reflector 111 or 411, is configured to selectively block radiation in a wavelength range 100-400nm and also configured to transmit visible light, further see figures 5A-5C showing transmittance in a range of 400-2200nm.  Visible light is understood to be 390-700nm1.  It is clear to the examiner that Garcia’s commensurate stack, i.e. Bragg reflector 111 or 411, controls light by controlling transmission/reflection of light from 100nm to 2200nm.  Particularly, Garcia discusses a reflector blocking light between 100nm and 400nm, lapping the visible range and specifically states: “Bragg reflector 111 is also configured to transmit visible light”.  This is interpreted to read on controlling transmission and/or reflectance of visible wavelengths.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 21-22 “wherein the stack of interleaved index matching layers are configured for blocking visible wavelengths to tune color of transmitted and/or reflected light” has clarity issues.  The specification does not use the term block/blocking/blocked, however the plain meaning of the word using The Random House Unabridged Dictionary© is to obstruct (e.g. block one’s exit).  Further, visible light is understood to be 390nm to 750nm.  It is unclear if all visible wavelengths are entirely blocked or if some visible wavelengths are entirely blocked or if all visible wavelengths are partially blocked or is some visible wavelengths are partially blocked.  The specification supports the stack controls transmission and reflection of visible light, see figures 7A-14B of graphs depicting modeled reflectance and transmittance.  However, while UV light appears to have zero transmittance none of the figures show a complete blockage of all or some visible wavelengths.  The figures do show some reduction in transmittance across all visible wavelengths.  This limitation is interpreted to mean that there is a reduced transmittance of all visible light.  One skilled in the art would know that a stack of interleaved index matching layers as described in the instant application, particularly given the materials used and their respective indexes of refraction and thicknesses, would inherently cause some reduction in the transmittance across all visible wavelengths.  For purposes of examination the examiner will use “wherein the stack of interleaved index matching layers are configured for a reduction in the transmission of visible wavelengths to tune color of transmitted and/or reflected light.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-11 and 14-22 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Garcia et al. US Patent Application Publication 2017/0219906, of record.
Regarding claim 1 Garcia discloses an electrochromic device (title e.g. 2A-C & 4B) comprising, in the following order: a substantially transparent substrate (e.g. light transmissive substrate 110a or 410a); a stack of interleaved index matching layers (e.g. Bragg reflector 111a or 411a) including a first index matching layer and a second index matching layer (e.g. figure 3 first layers 115 & second layers 117, respectively), the first index matching layer having a higher refractive index than the second index matching layer (paragraph [0096] notes the materials have different indexes with an example of TiO2 SiO2), the stack of interleaved index matching layers configured to control transmission and/or reflectance of visible wavelengths (paragraph [0088] “111 is configured to selectively … radiation having a wavelength of less than about 400 nm … 111 is also configured to transmit visible light there through” see figures 5A-5C); a first conductive layer (e.g. first transparent conductor layer 102a or 402a); a solid state and inorganic electrochromic stack (e.g. working electrode 104, solid state electrolyte 106 & counter electrode 108; or working electrode 404, insulating layer 418, solid state electrolyte 406 & counter electrode 408); and a second conductive layer (e.g. second transparent conductor 102b or 402b).
Regarding claim 2 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the first index matching layer (e.g. 115) is a TiOx material layer or an Nb205 material layer (paragraph [0096] “115, 117 may be formed of different ones of TiO2 and SiO2 layers, respectively”).
Regarding claim 3 Garcia discloses the electrochromic device of claim 2, as set forth above.  Garcia further discloses wherein the second index matching layer (e.g. 117) is a silicon oxide layer (paragraph [0096] “115, 117 may be formed of different ones of TiO2 and SiO2 layers, respectively”).
Regarding claim 4 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses it is further comprising a diffusion barrier layer (the instant application, inter alia paragraphs [0047, 0061, 0065-66], notes that an index matching layer can act as a diffusion barrier and particularly notes layers of SiOx, & TiOx as suitable for diffusion barrier layers – since 111/411 are multiple alternating layers of 115 & 117, see paragraph [0095] & figure 3 one of the layers 115 or 117 can be considered a diffusion barrier layer).
Regarding claim 5 Garcia discloses the electrochromic device of claim 4, as set forth above.  Garcia further discloses wherein the diffusion barrier layer (e.g. first of layer 117 closest to 110a or 410a) is located between the substantially transparent substrate (e.g. 110a or 410a) and the first index matching layer (e.g. layer of 115 after first of layer 117 closest to 110a or 410a).
Regarding claim 6 Garcia discloses the electrochromic device of claim 5, as set forth above.  Garcia further discloses wherein the diffusion barrier layer (e.g. first of layer 117 closest to 110a or 410a) is a silicon oxide layer (e.g. paragraph [0096] gives an example of 117 comprising SiO2).
Regarding claim 7 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein each of the first and second conductive layers is a transparent conductive oxide layer (e.g. first transparent conductor layer 102a or 402a & second transparent conductor 102b or 402b).
Regarding claim 8 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein each of the first and second conductive layers (e.g. 102a or 402a & 102b or 402b) is a one of a fluorinated tin oxide layer, an indium tin oxide layer, and an aluminum zinc oxide layer (paragraph [0031] “such as indium tin oxide (ITO) or fluorine doped tin oxide (FTO)”).
Regarding claim 10 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the first index matching layer (e.g. 115) is a transparent material having a refractive index of greater than about 2.2 (e.g. paragraph [0096] gives an example of TiO2, inherently having the required physical properties as evidenced by the table in the instant application paragraph [0060]).
Regarding claim 11 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the first index matching layer (e.g. 115) is a transparent material having a refractive index in a range of about 2.2 to about 2.7 (e.g. paragraph [0096] gives an example of TiO2, inherently having the required physical properties as evidenced by the table in the instant application paragraph [0060]).
Regarding claim 14 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the substantially transparent substrate is soda lime glass (paragraph [0030] discloses first substrate can be made of “glass,” soda lime glass is implicit since glass is defined by The Random House Unabridged Dictionary as “a hard, brittle, noncrystalline, more or less transparent substance produced by fusion, usually consisting of mutually dissolved silica and silicates that also contain soda and lime”).  
Regarding claim 15 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses it is further comprising one or more defect mitigating insulating layers (the instant application, inter alia paragraphs [0048-49], notes that an index matching layer can act as a defect mitigating insulating layer and particularly lists titanium oxide layer – thus one of the 115 layers could be considered a defect mitigating insulating layer).
Regarding claim 21 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the stack of interleaved index matching layers (e.g. 111a or 411a) are configured for a reduction in the transmission of visible wavelengths to tune color of transmitted and/or reflected light (inherent given structure’s thicknesses, material’s refractive index, further see paragraph [0088] and figures 5A-5C).
Regarding claim 16, it is noted that the limitations of claim 16 are contained in the combination of claims 1-2 and 6, as rejected above, and claim 16 is rejected for the same reasons.
Regarding claims 17-20 and 22, it is noted the limitations in claims 17-20 and 22 are the same as the limitations of claims 7-8, 14-15 and 21, respectively, and claims 17-20 and 22 are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US Patent Application Publication 2017/0219906, of record, in view of Tatemura et al. US Patent Application Publication 2016/0077257, of record.
Regarding claims 9 and 12-13 Garcia disclose the electrochromic device of claim 1, as set forth above.  Garcia further teaches the combination of the first and second index matching layers are to keep UV light from being transmitted (inter alia paragraph [0088], however Garcia is silent regarding the thicknesses of the thickness of the first and second index matching layers.  Specifically, Garcia does not disclose wherein the second index matching layer has a thickness in a range of about 20 nm to about 30 nm, as recited by claim 9; or wherein the first index matching layer has a thickness in a range of about 5 nm and about 7 nm, as recited by claim 12; or wherein the first index matching layer has a thickness in a range of between 5 nm and 20 nm, as recited by claim 13.
Tatemura teaches a stack of alternating films of high and low indexes on a substrate (abstract figures 1-2) including examples with a first high index layer of TiO2 and a second low index layer of SiO2 (e.g. see Tables 2 & 3) and further teaches a first high index layer having thicknesses (e.g. Tables 2 & 3 layer number 2) of 12.87 nm, which is about the range of 5-7nm and in the range of 5-20nm; and a second low index layer (e.g. Table 2 layer number 4) of 28.04 nm, which is in the range of 20-30nm.  Tatemura provides a motivation to have these thicknesses is to suppress ripple (paragraphs [0110 & 0125].  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Garcia establishes the general conditions of the claims.  The benefits of having layers in/about the claimed ranges would be to selectively remove particular wavelengths, i.e. UV wavelength, from the light transmitted through the device.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first and second index matching layers in the electrochromic device as disclosed by Garcia to have the thickness of the first index matching layer about 5 nm and about 7 nm or between 5 nm and 20 nm and/or the thickness of the second about 20 nm to about 30 nm as taught by Tatemura for the purpose of suppressing ripple, and further since discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to these ranges for the purpose of selectively removing particular wavelengths, i.e. UV wavelength, from the light transmitted through the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikipedia webpage “Visible light” as of February 2018, in evidenced as noted above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         July 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Wikipedia webpage “Visible light” as of February 2018.